JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, filed August 2, 2016, dismissing the complaint without prejudice for failure to comply with Federal Rule of Civil Procedure 8(a), be affirmed. The district court did not abuse its discretion in so ruling. See Ciralsky v. CIA, 355 F.3d 661, 668 (D.C. Cir. 2004). Rule 8 requires “a short and plain statement of the grounds for the court’s jurisdiction” and “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2). The underlying complaint failed to satisfy that minimal standard.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.